DETAILED ACTION
Status of Claims
	Claims 1-3 and 5-11 are pending.
	Claim 4 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  
	New grounds of rejection are necessitated by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “in a serial” (last line) may be more appropriately written as “in serial”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the surface defect treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the surface drawing treatment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (CN 107690008) in view of Wei et al. (US 2016/0153109). 
Regarding claim 1, Zhu discloses a surface treatment method for a metal housing (Terminal shell and preparation method thereof, see e.g. Title of Zhu; a terminal housing and a method for manufacturing the same, see e.g. p2 para01 of Zhu), comprising:
providing a metal housing made of an oxidizable alloy (the substrate structure of the terminal shell is a metal layer, such as an aluminum alloy, see e.g. p5 para04 of Zhu; aluminum alloy is oxidizable);
performing a surface treatment on the metal housing (performing a topcoat layer and chamfer processing on the edge, see e.g. p7 paral1 and 14 of Zhu), to obtain a semi-finished housing (any product before the final step is a semi-finished product),
the surface treatment comprising a surface painting treatment and a surface cutting treatment (In step 15, a topcoat layer is formed, see e.g. p7 paral1 and Fig. 4 of Zhu, the topcoat layer is formed by a painting process; In Step 16, high-angle chamfer processing is performed on the edge of the terminal housing, see e.g. p7 paral4 and Fig. 4 of Zhu, the chamfer process on the edge is performed using a diamond single crystal knife to cut the edge off, see e.g. p6 para09 of Zhu), the semi-finished housing comprising a substrate-exposed region (a high-angle chamfered side surface 16 is formed, see e.g. p7 paral5 and Fig. 4 of Zhu, wherein the aluminum alloy layer 11 is exposed out); and
performing a filming treatment on the semi-finished housing to passivate the substrate-exposed region (Step 17: the side surface of the metal layer of the resulting high-angle chamfered side surface 16 is electrophoresed to form an electrophoretic layer 17 on the side of the chamfer, see e.g. p7 paral7 and Fig.4 of Zhu; electrophoretic treatment is one kind of filming treatment; and the deposited layer passivates the substrate-exposed region, since the layer covers the exposed region).
Zhu fails to disclose a micro-arc oxidation treatment, wherein the micro-arc oxidation treatment, the surface painting treatment, and the surface cutting are executed in serial.
In the same or similar field of surface treating housings or shells, Wei discloses wherein a micro-arc oxidation layer (120, MAO) is formed in between a shell surface (110) and a subsequently formed paint layer (130) (abstract).  Wei teaches that the micro-arc oxidation layer acts as a bonding layer between the shell and the paint layer [0015].  Furthermore, the MAO layer (120) has a porous rough ceramic structure enabling the painting layer (130) to be tightly formed on the MAO layer (120). Under such design, the bonding between the painting layer (130) and the metal shell (110) can be enhanced through the disposition of the MAO layer (120). Furthermore, the MAO layer (120) can be used as a medium layer of the painting layer (130).
Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Zhu with a micro-arc oxidation layer in between the housing and subsequently formed paint layer to provide enhanced bonding as taught by Wei [0015].  Moreover, regarding any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C). 
Regarding claim 3, Zhu discloses wherein the oxidizable alloy is an aluminum alloy (the substrate structure of the terminal shell is a metal layer, such as an aluminum alloy, see e.g. p5 para04 of Zhu).
Regarding claim 5, Zhu discloses wherein the surface treatment is an edge cutting treatment (wherein part of the shell structure at the edge is cut off, see e.g. p5 para10 and Fig. 4/5 of Zhu).
Regarding claim 11, Zhu discloses wherein the filming treatment is performed by using a non-phosphate filming agent or a non-chromate filming agent (The composition of the electrophoretic layer 17 on the side of the chamfer mainly includes a polyacrylic resin, which is non-phosphate filming agent or a non-chromate filming agent). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (CN 107690008), in view of Wei et al. (US 2016/0153109) and in further view of Liu (CN104735941 A).
Regarding claim 2, Zhu further discloses electrodeposition treatment on the semi-finished housing (Step 201: electrophoretically treat the surface of the metal layer of the terminal housing and form an electrophoretic layer on the surface of the metal layer, see e.g. p5 para03 and Fig. 3 of Zhu). However, Zhu in view of Wei is silent on whether the electrodeposition treatment is anodic and on the pH value of a treatment environment of the anodic electrodeposition treatment.
Liu discloses a preparation method of a communication device for metal shell (see e.g. Title of Liu), which is aluminum alloy (see p14 claim 7 of Liu), comprising an electrophoresis step for forming a decorative layer, which can be formed by electrophoresis; if using anodic electrophoresis, the electrophoresis conditions are: applied voltage of 40-100 V, pH of 6-8, temperature of 15-30 °C and time of 40-90 second (see e.g. p8 paras of Liu).
The pH range of Liu overlaps the claimed range of 4 to 6 of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP2144.05 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodeposition step of Zhu in view of Wei with the anodic electrodeposition treatment step of Liu on the semi-finished metal housing to have a pH about 6 for performing the anodic electrodeposition treatment, because they are suitable conditions for forming a decoration layer using an anodic electrophoresis on the surface of metal shell to make the make shell having good decorative and protective effects (see e.g. p13 para01 22 of Liu).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (CN 107690008), in view of Wei et al. (US 2016/0153109) and in further view of Chen X et al. (CN107354499A).
Regarding claim 6, Zhu further discloses forming multiple micropores on the surface of the metal layer before the electrophoretic treatment, which as one pretreatment step for treating the metal surface increases the adhesion between the electrophoretic layer and the metal substrate and improves the stability of the terminal product (p3 para03 of Zhu).  However, Zhu in view of Wei does not disclose the surface defect treatment and the surface drawing treatment. 
Chen X discloses a processing method of wire-drawing a material, (see e.g. Abstract of Chen X), wherein surface strain, natural oxide films and slight collision flaws are removed through mechanical wire-drawing and strip-shaped line veins are formed, thus three-dimensional effect and concave-convex texture can be obtained (see e.g. Abstract of Chen X). Thus the wire-drawing functions as both a surface defect (to remove flaws) and surface drawing treatment .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhu in view of Wei to have included a surface wire-drawing treatment that functions as both surface defect treatment and the drawing treatment step of Chen X as a pretreatment step for removing collision flaws, strains and natural oxide film and for forming a strip-shaped line veins to have a three-dimensional effect and concave-convex texture.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (CN 107690008), in view of Wei et al. (US 2016/0153109) and in further view of Chen et al. (CN101413122A).
Regarding claim 7, Zhu discloses wherein the filming treatment comprises a film formation step (Step 17: the side surface of the metal layer of the resulting high-angle chamfered side surface 16 is electrophoresed to form an electrophoretic layer 17 on the side of the chamfer, see e.g. p7 paral7 and Fig.4 of Zhu). However, Zhu is silent on whether the film is electrical.
Chen discloses a surface treating method of aluminum alloy material (see e.g. Title of Chen), comprising steps of forming a micro-arc oxidation film on the surface of the Al alloy material, removing part of the micro-arc film to expose part of the aluminum surface, and performing chemical plating to deposit a metal layer on the exposed part (see e.g. Abstract of Chen); the plating conditions are temperature of 75-80 °C and pH value 9-11, and nickel plating is preferred (see e.g. p3 paral3 of Chen). By plating a metal electrical film on exposed substrate, the aluminum alloy product can controllably obtain the function that some regions of the substrate need to be electrically conducted according to design requirements (see e.g. p2 paral1 of Chen)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filming treatment of exposed region of Zhu in view of Wei to have included the chemical plating method of Chen to deposit a metal layer on the exposed part. In doing so, the aluminum alloy product can controllably obtain the function that some regions of the substrate need to be electrically conducted according to design requirements.
Regarding claim 8, Zhu in view of Wei and Chen discloses a surface treatment method for a metal housing according to claim 7, wherein the pH value of a treatment environment of the electrical film formation step is 7 — 9 (see e.g. p3 paral3 of Chen), whose range overlaps the claimed range of 7 — 10 of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP2144.05 I).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plating conditions of Zhu in view of Wei and Chen with a pH value of 7 — 9, because they are suitable conditions for forming a film with properties of good adhesion with the metal substrate, good chemicals resistance and good temperature impact resistance (see e.g. p2 paral of Chen).
Regarding claim 9, Zhu in view of Wei and Chen discloses a surface treatment method for a metal housing according to claim 7, wherein the filming treatment comprises an electrical film formation step (performing chemical plating to deposit a metal layer on the exposed part, see e.g. Abstract of Chen) and a heating film formation step (After the electrophoretic layer is formed, it is baked at 150 °C for 0.5 hour, see e.g. p7 paral7 of Zhu).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (CN 107690008), in view of Wei et al. (US 2016/0153109), in view of Chen et al. (CN101413122A) as applied to claim 9 above, further in view of Fu et al. (CN106149027A).
Regarding claim 10, Zhu in view Wei and Chen discloses a surface treatment method for a metal housing according to claim 9. However, Zhu in view of Wei and Chen does not disclose the pH value of a treatment environment of the heating film formation step is 5 to 7.
Fu discloses an aluminum alloy anodic oxidation surface treatment process (Title of Fu), including anodic oxidizing, hot washing, washing, electrophoresis, baking, and high temperature water treatment (Abstract, claim 1), wherein the high temperature water treatment after the electrophoresis performs using a water bath at 80 -100 ºC for 4 to 40 minutes with a pH value of 5-8 (p2, claim 2).  Since the temperature of washing water is 80 -100 ºC, higher than room temperature, it is read as a heating step.  By adding a high-temperature water post-treating process, a solidified product is subjected to hot bath, and hot water molecules permeating an electrophoretic coating layer are utilized for further sealing oxidization holes, which are incompletely sealed through electrophoresing, so that the defect of the process, such as dripping and blushing can be overcome, and the anti-corrosion performance of materials is further improved (abstract).  
The pH value of Fu’s heating film step is 5-8, whose range overlaps the claimed range of 5 to 7 of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP2144.05 I).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating film formation step of Zhu in view of Wei and Chen to have included a high temperature water post-treatment of Fu to wash the formed layers before the baking process. In doing so, oxidization holes are further sealed, so that the defect of the process, such as dripping and blushing can be overcome, and the anti- corrosion performance of materials is further improved.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered.  The remarks on pages 4-5 are directed towards the previous grounds of rejection which have been withdrawn and therefore will not be specifically addressed at this time.  In regards to any order of performing process steps, performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795